Citation Nr: 1208200	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  08-10 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 60 percent for residuals of prostate cancer. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel






INTRODUCTION

The Veteran served on active duty from January 1966 to April 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for residuals of prostate cancer.  A disability evaluation of 100 percent was assigned from April 12, 2007, during a state of active malignancy.  A 40 percent evaluation was assigned from July 1, 2007.

A January 2008 rating decision increased the rating for the Veteran's service-connected prostate cancer residuals to 60 percent, effective July 1, 2007.  Since that grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993). 

The Veteran failed to appear for a scheduled video-conference hearing before the Board in July 2009. 


FINDING OF FACT

The Veteran's prostate cancer residuals are manifested by urinary incontinence which requires the use of absorbent materials which must be changed 2 to 3 times during the day and 2 times at night. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 60 percent for residuals of prostate cancer are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.115a, 4.115b, Diagnostic Codes 7527, 7528 (2011). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in May 2007 letter, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  This letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  A February 2009 letter provided notice concerning the Veteran's request for a higher rating.  The case was last adjudicated in April 2009.

In any event, the appeal arises from the initial award of service connection.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify in this case has been satisfied.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post service treatment records, records from the Social Security Administration and VA examination reports.  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

In the August 2007 rating decision on appeal, service connection for prostate cancer was established, with a disability evaluation of 100 percent assigned from April 12, 2007.  The 100 percent rating was assigned based on the fact that his condition was in a state of active malignancy.  Thereafter, a 40 percent evaluation was assigned from July 1, 2007.  In a January 2008 rating decision, the RO assigned a 60 percent evaluation for the service-connected residuals of prostate cancer, effective July 1, 2007.  The RO has evaluated the Veteran's prostate condition under Diagnostic Codes 7527-7528.

Under Diagnostic Code 7527, prostate gland injuries, infections, hypertrophy, and post-operative residuals are to be rated as voiding dysfunction or urinary tract infection, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7527 (2011).

Malignant neoplasms of the genitourinary system are to be rated 100 percent during active malignancy or antineoplastic chemotherapy.  Six months following completion of such treatment, residual disability is to be determined by a mandatory VA examination conducted at that time.  If there has been no recurrence or metastasis, the residuals are to be rated as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528. 

Voiding dysfunction is rated based on urine leakage, frequency or obstructed voiding.  Continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence warrants a maximum rating of 60 percent when it requires the use of an appliance or the wearing of absorbent materials that must be changed more than 4 times per day.  38 C.F.R. § 4.115a. 

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

As an initial matter, the Board notes that the Veteran is in receipt of a separate rating for erectile dysfunction and for congestive heart failure with chronic kidney disease.  Thus, the manifestations from these disabilities cannot be considered in evaluating the residuals of the Veteran's prostate cancer.  See 38 C.F.R. § 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to be avoided).

VA treatment records dated from April 2006 to July 2007 reflect a history of surgical treatment for prostate cancer with residuals such as a voiding dysfunction and complaints of erectile dysfunction.

A June 2007 VA examination report shows that the Veteran had a past medical history of prostate cancer.  At the present time, the Veteran reported that he voided three to four times during the day and three to four times at night.  He was continent, but with any sneeze, cough or sudden movement, he had significant leakage so he wore diapers.  He wore two diapers during the day and one at night.  Physical examination revealed normal external genitalia.  The assessment was prostate cancer without evidence of recurrence at the present time and with residuals as noted.  The examiner reported that the Veteran's PSA (protein specific antigen) remained at zero.

In an August 2007 letter, a VA nurse practitioner reported that the Veteran continued to suffer from urinary incontinence requiring the use of Depends undergarments.  It was also reported that the Veteran changed these absorbent materials at least four to six times a day and twice during the night.

A January 2009 VA examination report shows that the Veteran has a past medical history of prostate cancer.  His most recent PSA was .07.  The Veteran reported that he voided 15 to 20 times a day and 6 to 7 times at night.  He stated that he suffered from leakage and that he goes through 2-3 pads during the day and 1-2 pads at night.  The examiner indicated that there was incontinence and erectile dysfunction.  The diagnosis was prostate cancer without evidence of recurrence with residuals as noted. 

As there has been no local reoccurrence or metastasis of his cancer, the Veteran's residuals of prostate cancer have been rated as 60 percent disabling due to voiding dysfunction. The Board notes that a 60 percent rating is the maximum rating available for voiding dysfunction and a 40 percent rating is the maximum for urinary frequency.  Only the criteria for rating renal function offer a rating in excess of 60 percent.  The Veteran's representative has argued that the March 2009 examination report is inadequate as the examiner did not discuss the criteria for rating renal dysfunction.  The Board acknowledges that VA treatment records dated from November 2007 to August 2008 document diagnoses of chronic kidney disease and chronic renal failure, attributed to the Veteran's hypertension.  However, as noted above, the Veteran is currently service-connected, at the 100 percent rate, for chronic heart failure with chronic kidney disease associated with hypertension.  The 2009 VA examiner noted the Veteran was not receiving dialysis; thus, his kidney disease cannot be separately rated from his heart disease.  See 38 C.F.R. § 4.115 (separate ratings are not to be assigned for disability from disease of the heart and any form of nephritis until such point that chronic renal disease has progressed to the point where regular dialysis is needed).  Accordingly, renal dysfunction symptoms cannot be utilized to evaluate his prostate cancer residuals.  Id.; see also 38 C.F.R. § 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to be avoided).

In sum, the Veteran does not contend and the evidence does not show that his prostate cancer recurred during the course of the claim; therefore, there is no basis for an assignment of a disability rating in excess of 60 percent for the Veteran's residuals of prostate cancer at any point during the course of the claim. 
 
Inasmuch as the Veteran's voiding dysfunction is already rated 60 percent, which is the maximum schedular rating provided for the disability, the Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for higher rating for recurrence of malignancy.  Specifically, the Veteran's voiding frequency, nocturia, incontinence, and use of absorbent materials are explicitly contemplated by the rating schedule.  He is separately compensated for his erectile dysfunction and renal dysfunction.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

For the reasons provided above, the preponderance of evidence is against the Veteran's claim.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulation. Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102. 


ORDER

Entitlement to an initial rating in excess of 60 percent for residuals of prostate cancer is denied. 



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


